Case 1:15-cr-00252-PKC Document 1392 Filed 05/20/20 Page 1 of 2 PageID #: 23931




                                                                                   Norton Rose Fulbright US LLP
                                                                                   1301 Avenue of the Americas
                                                                                   New York, New York 10019-6022
                                                                                   United States
May 20, 2020
                                                                                   Carlos F. Ortiz
VIA ECF                                                                            Partner
                                                                                   Direct line +1 212 318 3320
                                                                                   carlos.ortiz@nortonrosefulbright.com

The Honorable Pamela K. Chen                                                       Tel +1 212 318 3000
United States District Judge                                                       Fax +1 212 318 3400
Eastern District of New York                                                       nortonrosefulbright.com
225 Cadman Plaza East
Brooklyn, New York 11201

Re:        United States v. Hernan Lopez, et al.
           Criminal Docket No. 15-252 (S-3) (PKC)

Dear Judge Chen:

        The defendant, Full Play Group S.A. (“FPG”), respectfully submits this letter with regard
to (1) defendant Hernan Lopez’s motion to dismiss the indictment or, in the alternative, to seek
the release of grand jury materials and an evidentiary hearing (ECF Dkt. No. 1384), and (2)
defendants Lopez and Carlos Martinez’s motion to extend the deadline for filing a bill of particulars
(ECF Dkt. No. 1387).

        First, after conferring with the government on May 18, 2020, FPG takes no position
regarding defendant Lopez’s motion to dismiss the indictment. However, FPG respectfully
requests that any ruling on Lopez’s alternative request for the release of grand jury materials and
an evidentiary hearing not prejudice FPG from any future request for grand jury records. The
parties in this matter have only begun to exchange voluminous discovery and we request an
adequate opportunity to review what has been provided to date and confer with counsel on
additional discovery requests, including some which may bear on the release of grand jury
records. Accordingly, we respectfully request that the Court reserve judgment on the discovery
and evidentiary hearing requests in Lopez’s motion.

        Second, FPG joins defendants Lopez and Martinez in moving for a second order
extending the time within which defendants may file a motion seeking a bill of particulars (“Motion
for Extension”). Yesterday, the Court granted the extension. (See May 19, 2020 Order). FPG
joins in the same arguments set forth in the Motion for Extension, and for purposes of efficiency
do not restate those here. FPG’s current deadline to file a motion for a bill of particulars is also
June 8, 2020. (ECF Dkt. No. 1371). FPG, like Lopez and Martinez, seeks a 60-day extension to
August 7, 2020. This is FPG’s second request for an extension, the Court having granted the first
request this past April. (See Apr. 20, 2020 Order). On May 18, 2020, we confirmed with Assistant
United States Attorney Sam Nitze that the government has no objection to this request. Pursuant
to Rule 7(f) of the Federal Rules of Criminal Procedure and the reasons set forth in the Motion for
Extension as well as here, FPG respectfully requests the Court grant this application and issue
an order enlarging the time within which FPG may file a motion seeking a bill of particulars until
August 7, 2020.

Norton Rose Fulbright US LLP is a limited liability partnership registered under the laws of Texas.

Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose
Fulbright South Africa Inc are separate legal entities and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright
Verein helps coordinate the activities of the members but does not itself provide legal services to clients. Details of each entity, with certain regulatory
information, are available at nortonrosefulbright.com.
Case 1:15-cr-00252-PKC Document 1392 Filed 05/20/20 Page 2 of 2 PageID #: 23932

The Honorable Pamela K. Chen
May 20, 2020
Page 2


        We remain at the Court’s disposal should Your Honor have any questions or concerns.

Respectfully,

/s/ Carlos F. Ortiz

Carlos F. Ortiz

CFO/ck
cc:   Counsel of record (via ECF)
      Clerk of Court (PKC)(via ECF)
